Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Claim
2. The claim is objectionable due to a duplication of the claim language in the second sentence. The claim language in an international design application designating the United States is set by rule and more than one claim is not permitted. (See 37 CFR 1.1025 and MPEP 2920.04(a)(III).) For proper form, Applicant should amend the claim to remove the second claim:
Claim:
The ornamental design for a spinning toy as shown and described.


Claim rejections
Ground #1 – 35 USC 103
3. The claim is rejected under 35 U.S.C. 103 as being unpatentable over the small blue spin ball (“Earth”) featured in the YouTube video entitled: Fidget Spinners: Spin Balls ⚽️ -VS- Spin Cubes 🎲 | Which is Better? posted by: iLuvTrading at: https://www.youtube.com/watch?v=3mIcbyA8Gwg (the “Earth” spin ball) in view of GB registered design No. 6051416 and CN registered design No. 304401261. Exemplary viewpoints of the references (some cropped) are reproduced below:

    PNG
    media_image1.png
    309
    718
    media_image1.png
    Greyscale

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The primary reference (the “Earth” spin ball) has design characteristics that are basically the same as the claimed design namely, an essentially spherical spinner with horizontal part lines defining polar caps. Further, one polar cap of the “Earth” spin ball is truncated in a manner similar to either of the claimed end caps.
         The “Earth” spin ball differs from the claim in that only one end cap is truncated; and the surface is multicolored rather than monochromatic.
   GB registered design No. 6051416 shows a fidget spinner wherein the spherical central component includes polar caps, both of which are truncated in a manner similar to the present design; and CN registered design No. 304401261 shows another spinner (“gyro”) ball having an overall monochromatic surface appearance.
            It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to modify the “Earth” spin ball by truncating both end caps as shown and suggested by GB registered design No. 6051416 and further to make the surface monochromatic, rather than multicolored as shown and suggested by CN registered design No. 304401261. Moreover, the claimed design would have no patentable distinction over the examiner’s stated combination of references. Any differences are not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art (In re Lapworth, 172 USPQ 129 (CCPA 1971); In re Lamb, 286 F.2d 610, 128 USPQ 539 (1961)).

Ground #2 – 35 USC 103
4. The claim is rejected under 35 U.S.C. 103 as being unpatentable over CN registered design No. 304401261, in view of GB registered design No. 6051416.  Exemplary viewpoints of the references (some cropped) are reproduced below:

    PNG
    media_image2.png
    142
    716
    media_image2.png
    Greyscale

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The primary reference (CN registered design No. 304401261) has design characteristics that are basically the same as the claimed design namely, a ball shaped spinner (‘gyro”) with horizontal part lines defining polar caps. CN registered design No. 304401261 further shows an overall monochromatic, mid-tone surface appearance as in the claimed design.
   CN registered design No. 304401261 differs from the claim in that the end caps are not truncated.
   GB registered design No. 6051416 shows a fidget spinner wherein the spherical central component includes polar caps, both of which are truncated in a manner similar to the present design.
    It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to modify the CN registered design No. 304401261 by truncating both end caps as shown and suggested by GB registered design No. 6051416. Moreover, the claimed design would have no patentable distinction over the examiner’s stated combination of references. Any differences are not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art (In re Lapworth, 172 USPQ 129 (CCPA 1971); In re Lamb, 286 F.2d 610, 128 USPQ 539 (1961)).

The following paragraph is applicable to both grounds of rejection above:
The above modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).

Other prior art cited
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
6. Accordingly, the claim is rejected on two (2) grounds.

Reply Reminder 
7. Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b)

Responding to Official USPTO Correspondence 
8. The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: [Symbol font/0xB7] Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply [Symbol font/0xB7] Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 [Symbol font/0xB7] Facsimile to the USPTO's Official Fax Number (571‐273‐8300) [Symbol font/0xB7] Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions 

Discussion of the Merits of the Application 
9. All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A TUTTLE whose telephone number is (571)272-2629. The examiner can normally be reached on Tuesday-Friday from 12:00 pm to 8:00 pm and Mondays between 10 and 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp, can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

CT/7-26-22						/CATHERINE A TUTTLE/                                                                                             Primary Examiner, Art Unit 2912